Orders affirmed. In the matter of the alleged will of the late Miriam A. Nickerson, the contestants made a motion to have jury issues framed on (1) testamentary capacity and (2) fraud and undue *771influence. The motion was heard on statements of expected evidence and the testimony of one witness. The judge allowed the motion on the first ground and denied it on the second. From the order framing an issue on the first ground the proponents appealed; from the order refusing to frame an issue on the second ground, the contestants appealed. We have examined the evidence and statements of expected evidence, in the light of the familiar governing principles, and are of opinion that the decision of the judge ought not to be disturbed.
W. Warner Lang for the proponents.
Howard F. Ryan for the contestants.